     Case 1:20-cv-00787-AWI-BAM Document 18 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YELLOWCAKE, INC.,                               No. 1:20-cv-00787-AWI-BAM
12                   Plaintiff,                       ORDER GRANTING PLAINTIFF’S EX
                                                      PARTE APPLICATION FOR AN EXTENSION
13            v.                                      OF TIME TO FILE JOINT SCHEDULING
14                                                    REPORT
      HYPHY MUSIC, INC.,
15                                                    (Doc. No. 16.)
                     Defendant.
16

17

18          Currently before the Court is Plaintiff Yellowcake, Inc.’s (“Plaintiff”) ex parte application
     for an extension of time to file a Joint Scheduling Report. (Doc. No. 16.)
19
            This case is currently set for an Initial Scheduling Conference on October 6, 2020. (Doc.
20
     No. 11) On September 29, 2020, the day the parties’ Joint Scheduling Report was due, counsel
21
     for Plaintiff filed a letter requesting an extension of time to file the Joint Scheduling Report due to
22
     counsel’s medical emergencies. (Doc. No. 16.) The request states that counsel for Plaintiff sent
23
     Defendants a proposed Joint Scheduling Report the day the request was filed, and Plaintiff seeks
24
     “a fair amount of time” to allow Defendants to add their input. (Id.)
25
            Ex parte applications for extensions of time are not ordinarily granted. See Local Rule
26
     144(c). Plaintiff’s instant ex parte application does not address whether counsel contacted
27
     Defendants to obtain a stipulation regarding the requested extension or whether a stipulation
28
                                                        1
     Case 1:20-cv-00787-AWI-BAM Document 18 Filed 09/29/20 Page 2 of 2

 1   extending time could not reasonably be obtained. See id. Plaintiff’s request was also filed on the
 2   applicable deadline for the Joint Scheduling Report. See L.R. 144(d) (“Counsel shall seek to
 3   obtain a necessary extension . . . as soon as the need for an extension becomes apparent. Requests
 4   for Court-approved extensions brought on the required filing date . . . are looked upon with

 5   disfavor.”) However, in light of the circumstances giving rise to the application, the Court finds

 6   that an extension is warranted and that Defendants will not be prejudiced by the brief extension

 7   granted here.

 8          Accordingly, IT IS HEREBY ORDERED:

 9          1.       Plaintiffs’ ex parte application for an extension of time (Doc. No. 16) is

10   GRANTED; and

11          2.       The parties shall file a Joint Scheduling Report in full compliance with the

12   requirements set forth in the Order Setting Mandatory Scheduling Conference (see Doc. No. 3) on

13   or before October 1, 2020.

14
     IT IS SO ORDERED.
15

16      Dated:       September 29, 2020                        /s/ Barbara   A. McAuliffe            _
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
